Exhibit REHABCARE GROUP, INC. TERMINATION COMPENSATION AGREEMENT This agreement ("Agreement") has been entered into as of the 1st day of July, 2008, by and between RehabCare Group, Inc., a Delaware corporation (the "Company"), and Kevin J. Gross, an individual (the "Executive"). RECITALS The Board of Directors of the Company has determined that it is in the best interests of the Company and its stockholders to reinforce and encourage the continued attention and dedication of the Executive to the Company as the Company's Senior Vice President, Hospital Division and to assure that the Company will have the continued dedication of the Executive, notwithstanding the possibility or occurrence of a Change in Control (as defined below).The Board desires to provide for the continued employment of the Executive as Senior Vice President, Hospital Division on terms competitive with those of other corporations, and the Executive is willing to rededicate himself and continue to serve the Company as its Senior Vice President, Hospital Division.Additionally, the Board believes it is imperative to diminish the inevitable distraction of the Executive by virtue of the personal uncertainties and risks created by a potential or pending Change in Control and to encourage the Executive's full attention and dedication to the Company currently and in the event of any potential or pending Change in Control, and to provide the Executive with compensation and benefits arrangements upon any termination after a Change in Control and certain terminations of employment prior to a Change in Control which ensure that the compensation and benefits expectations of the Executive will be satisfied.Therefore, in order to accomplish these objectives, the Board has caused the Company to enter into this Agreement. IT IS AGREED AS FOLLOWS: Section 1: Definitions and Construction. 1.1Definitions.
